Citation Nr: 1745817	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable initial rating for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2012.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a TBI and assigned a noncompensable rating. 

In January 2017, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

The record indicates that there are outstanding VA treatment records. An August 25, 2016 VA treatment record indicates that the Veteran had a follow up appointment scheduled on September 30, 2016.  Nevertheless, VA treatment records subsequent      to August 31, 2016 have not been associated with the claims file.  On remand, all outstanding VA treatment records must be associated with the record. 

Additionally, the evidence of record indicates that a contemporaneous VA TBI examination is warranted.  At his August 2016 TBI examination, the Veteran indicated that his cognitive difficulties did not affect his work, he denied any problems with navigation, and denied any headaches, dizziness, or difficulties     with balance.  The examiner concluded that the Veteran did not have any residuals attributable to the Veteran's TBI.  At his January 2017 hearing, the Veteran testified that he had to rely on his GPS when driving to get around and back home again, that he was irritable and frequently hit inanimate objects, and that he had headaches several times a week.  In light of the above, a contemporaneous VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from August 31, 2016 to present, and associate them with        the claims file.  If no such records exist, that should be documented in the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his TBI.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the foregoing development is completed to the extent possible, arrange for the Veteran to undergo a VA TBI examination to determine the nature and severity       of any residuals of the Veteran's TBI.  The claims file must be provided to and reviewed by the examiner in conjunction with the examinations.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

4.  After the development requested above has been completed, readjudicate the claim. If the benefit sought  on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




